United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newberg, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1997
Issued: August 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant, through his representative, filed a timely appeal from a
May 13, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of the denial of his traumatic injury claim. He also timely appealed from the
nonmerit June 18, 2010 decision denying reconsideration. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a sacroiliac injury
in the performance of duty on December 7, 2009, as alleged; and (2) whether OWCP properly
refused to reopen his case for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2009 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim alleging that on December 7, 2009 he strained his sacroiliac joint while lifting a tub of
flats.
In a December 7, 2009 release to work form, Dr. Audrey M. Lusby, a treating
chiropractor, indicated that appellant could return to work on December 14, 2009. In
December 18, 2009, her release to work form, indicated that he was capable of returning to
modified work on December 14, 2009.
By letter dated December 18, 2009, OWCP informed appellant that the evidence of
record was insufficient to support his claim as there was no diagnosed condition. Appellant was
advised as to the type of medical and factual evidence required to support his claim.
In a December 21, 2009 x-ray interpretation, Dr. Lloyd E. Heller, a Board-certified
radiologist, diagnosed a sacroiliac strain with no fracture or subluxation and recommended
further evaluation by a magnetic resonance imaging (MRI) scan.
In her December 29, 2009 report, Dr. Lusby provided physical findings and a history of
the injury. She diagnosed acute nontraumatic moderate sacroiliac lumbar spine strain with
inflammation, muscle pain, spinal subluxations and muscle spasms. These diagnoses were
supported by appellant’s decreased lumbar range of motion and pain in all planes. Dr. Lusby
provided work restrictions on release to work forms.
In a January 5, 2010 progress note, Dr. John L. Cummings reported that appellant was
having pain in the left sacroiliac and sacroiliac notch. Appellant related that on December 7,
2009 he bent down to lift a tub of mail when he felt instant pain in his left sacroiliac joint.
By decision dated January 29, 2010, OWCP denied appellant’s claim on the grounds that
there was no medical evidence containing a diagnosis causally related to the accepted
employment injury.
Following the decision, OWCP received additional medical evidence. Dr. Cummings, in
January 12 and 22, 2010 progress notes, reported left sacroiliac tenderness on percussion. He
noted “low back pain referable to the left sacroiliac joint” in his January 29, 2010 progress notes.
On February 15, 2010 Dr. Cummings reported a chronic sacroiliac joint strain as well as some
sacroiliac joint osteoarthritis.
A review of a February 1, 2010 lumbar MRI scan by Dr. Anthony J. DiRe, a Boardcertified radiologist, revealed no significant change from the December 21, 2009 x-ray
interpretation, bilateral sacroiliac joint degeneration great on the left and multilevel lumbar
degenerative changes. Dr. Ross A. Cauthorn, a Board-certified radiologist, found no evidence of
sacroiliitis and a normal sacrum/coccyx from a review of a February 1, 2010 MRI scan of the
sacrum and coccyx.
On February 10, 2010 Dr. Timothy Sellers reviewed a December 21, 2009 x-ray
interpretation and found slight left rotational malpositions at L3 and L4.
2

In a February 27, 2010 report, Dr. Lusby stated that a chiropractic radiologist had
reviewed her x-ray interpretations and found slight left L3 and L4 malpositions. She reiterated
that her diagnoses of spinal subluxations were based on physical findings found during her
examination of appellant. Dr. Lusby diagnosed lumbar spine and sacroiliac joint subluxations
based on his restricted motion found on motion palpation.
On March 15 and 23, 2010 OWCP received appellant’s reconsideration requests.
By decision dated May 13, 2010, OWCP denied modification, finding that the medical
evidence submitted with the reconsideration request was sufficient to modify the decision of
January 29, 2009 to reflect the factual injury medical component. However, the medical
evidence is currently lacking causal relationship between appellant’s S1 strain to the incident of
December 7, 2009.
On May 30, 2010 appellant requested reconsideration. In a May 28, 2010 report,
Dr. Lusby stated that he sustained a left sacroiliac strain as a result of his work duties. She
reported that appellant bent over at the waist and lifted a tub of magazines and that as “he was
rising up from the bent over position he felt instant pain in the left side of his lower back.”
Dr. Lusby concluded that the improper lifting caused the lower back sacroiliac strain.
By nonmerit decision dated June 18, 2010, OWCP denied reconsideration.2
LEGAL PRECEDENT -- ISSUE1
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.3
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
2

The Board notes that appellant submitted new evidence with his appeal to the Board. However, the Board is
precluded from reviewing evidence which was not before OWCP at the time it issued its final decision. See 20
C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003); M.B., Docket No. 09-176 (issued September 23, 2009).
3

John J. Carlone, 41 ECAB 354 (1989); B.F., Docket No. 09-60 (issued March 17, 2009).

4

D.B., 58 ECAB 464 (2007); Paul Foster, 56 ECAB 208 (2004).

5

D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, 57 ECAB 364 (2006); C.B., Docket No. 08-1583 (issued
December 9, 2008).
6

A.D., 58 ECAB 149 (2006); Michael S. Mina, 57 ECAB 379 (2006); Y.J., Docket No. 08-1167 (issued
October 7, 2008).

3

whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a sacroiliac injury on December 7, 2009 while lifting
a tub of flats. He established that the December 7, 2009 employment incident occurred at the
time, place and in the manner alleged. The issue is whether the medical evidence establishes that
appellant sustained a sacroiliac injury as a result of this incident.
The Board finds that appellant has not established that the December 7, 2009
employment injury was causally related to his employment. The determination of whether an
employment injury is causally related to work factors is generally established by medical
evidence.9
Appellant submitted reports from Dr. Lusby, a chiropractor, which are insufficient to
establish his claim. The term physician includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.10 Dr. Lusby did not diagnose a spinal
subluxation based on x-ray as she stated that her diagnosis of a subluxation was based on
physical findings. Therefore, her reports are of no probative medical value.11
Appellant also submitted a number of progress notes from Dr. Cummings. In a
January 5, 2010 progress note, Dr. Cummings reported appellant as having pain in the left
sacroiliac and sacroiliac notch and that appellant related that on December 7, 2009 he bent down
to lift a tub of mail when he felt instant pain in his left sacroiliac joint. In his January 12 and 22,
2010 progress notes, he reported left sacroiliac tenderness on percussion. Dr. Cummings noted
“low back pain referable to the left sacroiliac joint” in his January 29, 2010 progress notes. On
February 15, 2010 he reported a chronic sacroiliac joint strain as well as some sacroiliac joint
osteoarthritis. Dr. Cummings has provided no opinion as to whether the conditions he diagnosed
were caused by the December 7, 2009 employment incident. A physician must provide a
narrative description of the specific employment incident and a reasoned opinion on whether the
employment incident described caused or contributed to appellant’s diagnosed medical
condition.12 Moreover, a physician’s mere diagnosis of pain, without more by way of an
7

Sedi L. Graham, 57 ECAB 494 (2006); J.J., Docket No. 09-27 (issued February 10, 2009).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

10

5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); see A.O., Docket No. 08-580 (issued
January 28, 2009).
11

See Michelle Salazar, 54 ECAB 523 (2003).

12

John W. Montoya, 54 ECAB 306 (2003); K.E., Docket No. 08-1461 (issued December 17, 2008).

4

explanation, does not constitute a basis for payment of compensation.13 Dr. Cummings provided
no opinion as to whether the conditions he diagnosed were caused by the December 7, 2009
incident or provided any additional explanation for his diagnoses of pain in the back and
sacroiliac joint. Thus, these reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted MRI scans and x-ray interpretations, in support of his claim that
he sustained a sacroiliac condition on December 7, 2009. Reports of diagnostic testing submitted
by him do not offer any opinion on causal relationship between the diagnosed medical condition
and the December 7, 2009 employment incident. Thus, these reports are of no probative value in
establishing appellant’s traumatic injury claim.14
To meet his burden of proof, an employee must submit a physician’s rationalized medical
opinion on the issue of whether the medical condition was caused by the employment incident.15
The issue of the injury sustained on December 7, 2009 was causally related to the work factors is
a medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history.16 Appellant did not submit sufficient medical evidence to
establish that the accepted incident at work caused an injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of the Act,17
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.18 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.19 When a claimant fails to meet one of the above standards, OWCP

13

Robert Broome, 55 ECAB 493 (2004).

14

K.W., 59 ECAB 271 (2007).

15

Gary J. Watling, 52 ECAB 278 (2001).

16

Sandra D. Pruitt, 57 ECAB 126 (2005).

17

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
18

20 C.F.R. § 10.606(b)(2). Susan A. Filkins, 57 ECAB 630 (2006); see J.M., Docket No. 09-218 (issued
July 24, 2009).
19

Id. at § 10.607(a). Robert G. Burns, 57 ECAB 657 (2006); see S.J., Docket No. 08-2048 (issued July 9, 2009).

5

will deny the application for reconsideration without reopening the case for review on the
merits.20
ANALYSIS -- ISSUE 2
The underlying issue on reconsideration is whether appellant submitted sufficient medical
evidence to show that he sustained a sacroiliac injury as a result of the December 7, 2010
employment incident. Appellant’s May 30, 2010 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. The Board
finds, however, that he did not provide any relevant or pertinent new evidence warranting the
reopening of the case on the merits.
In support of his reconsideration request, appellant submitted a May 28, 2010 report from
Dr. Lusby, who found that he sustained a sacroiliac condition due to the December 7, 2009
employment incident. However, this report is substantially similar in content to Dr. Lusby’s
previous December 29, 2009 and February 27, 2010 reports, which were previously reviewed by
OWCP. As her report is repetitious and cumulative of her earlier reports, the Board finds that it
is insufficient to reopen appellant’s claim for further merit review.
The Board finds that appellant did not submit arguments or evidence showing that
OWCP erroneously applied or interpreted a specific point of law; advanced a relevant legal
argument not previously considered; or constituted relevant and pertinent new evidence not
previously considered by OWCP. Appellant did not meet any of the regulatory requirements and
OWCP properly declined to reopen his claim for further merit review.21
CONCLUSION
The Board finds that appellant has not established that he sustained a sacroiliac injury in
the performance of duty on December 7, 2009, as alleged. The Board further finds that OWCP
did not abuse its discretion by refusing to reopen his case for review of the merits.

20

20 C.F.R. § 10.608(b). Tina M. Parrelli-Ball, 57 ECAB 598 (2006); see Y.S., Docket No. 08-440 (issued
March 16, 2009).
21

M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); A.K., Docket No. 09-2032 (issued
August 3, 2010) (when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the
case for a review on the merits).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 18 and May 13, 2010 are affirmed.
Issued: August 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

